Case 2:21-cv-00092-SPC-MRM Document 5 Filed 02/15/21 Page 1 of 12 PageID 26




                           UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

PRO MUSIC RIGHTS, INC.,                   )
and JAKE NOCH,                            )
      Plaintiff,                          )                   CIVIL ACTION
                                          )
                                          )
vs.                                       )                   CASE NO.:
                                          )
MILES AUSTIN GOLDMAN,                     )
A/K/A “CASHCAHE,” “CACHCLIQUE,”           )
“AGGRAVATINGESTIMATE9,”                   )
AND “P-RAWL”,                             )
      Defendant.                          )
___________________________________________/

                               FIRST AMENDED COMPLAINT

       Plaintiffs Pro Music Rights, Inc. (“PMR”) Jake P. Noch (“Mr. Noch”) (referenced

together as the “Plaintiffs”), by and through their attorneys, file this Complaint against

Defendant Miles Austin Goldman (“Goldman,” also known as “cashcache,” “cacheclique,”

“AggravatingEstimate9,”and “P-Rawl”) in the amount of not less than $600,000 in damages

and allege as follows:

                                     SUMMARY OF THE FACTS

       1.      Beginning in 2018, Defendant Goldman began unlawfully using musical works

owned by the Plaintiffs, which were uploaded on soundcloud.com, for his own purposes absent

permission or license to do so by the Plaintiffs.

       2.      Upon discovering this was occurring, Plaintiffs reported Goldman’s unlawful

activity to the administrators at SoundCloud, which they, in turn, removed the musical works

belonging to the Plaintiffs from Goldman’s SoundCloud webpage.
Case 2:21-cv-00092-SPC-MRM Document 5 Filed 02/15/21 Page 2 of 12 PageID 27




       3.      Shortly thereafter, Goldman persistently began sending threating emails to the

Plaintiffs, creating defaming posts and comments about the Plaintiffs on numerous social media

platforms, created fraudulent accounts on numerous social media platforms online, using the

Plaintiffs names, identities, trademarks, and Word Mark as a platform to intentionally deceive

the public of the Plaintiffs’ credibility, reputation, and character, and made numerous attempts to

contact the Plaintiffs, and their associates, making violent threats towards Mr. Noch personally.

       4.      To put an end to Goldman’s continued defamatory statements, continued use and

creation of fraudulent social media accounts online using the names and identity of the Plaintiffs,

and countless harassing phone calls and violent threats, the Plaintiffs petitioned the 20th Judicial

Court in and for Collier County, Florida to obtain an injunction against Goldman for Stalking.

(See attached marked as “Exhibit A”).

       5.      After reviewing the Plaintiffs’ grievances, the Court issued a Temporary

Injunction for Stalking on October 12, 2018, which stated Goldman was not to “commit, or cause

any other person to commit, any acts of stalking against the [Plaintiffs],” which included,

“stalking, cyberstalking, aggravated stalking, or any criminal offense resulting in physical injury

or death” of the Plaintiffs, and a hearing was set for October 22, 2018 at 9:00 AM (CST) to

consider a Final judgement on the issue.

       6.      On the day of the scheduled hearing, concerning the injunction, it was determined

Goldman was unable to be properly served with notice of the temporary injunction or the date of

the hearing, though several attempts to serve Goldman, using multiple known addresses in the

State of Georgia, were unsuccessful. Therefore, the Court was unable to provide a Final

Judgement on the matter.
Case 2:21-cv-00092-SPC-MRM Document 5 Filed 02/15/21 Page 3 of 12 PageID 28




       7.      To this day, Goldman continues creating defaming posts and comments about the

Plaintiffs on numerous social media platforms and using individual accounts and fraudulent

accounts claiming to be created by or on the behalf of the Plaintiffs on numerous social media

platforms online, using the Plaintiffs names, identities, logo, and Word Mark as a platform to

intentionally deceive the public of the Plaintiffs’ credibility, reputation, and character. (See

attached as “Exhibit B”)

       8.      Goldman’s posts and social media profiles not only contain false and defamatory

statements about the Plaintiffs, but they also cause harm to current and future business

relationships of Plaintiffs. Defendants comments harm the public's view of Plaintiffs,

discouraging people from doing business with Plaintiffs as well as attempt to end current

business relationships with them. In fact, defendant Goldman credits Mr. Noch for, “helping

ruin his music career,” states Mr. Noch “illegally sues on behalf of artists for copyright

infringement when he has no rights” to do so and claims the Plaintiffs’ business is a “scam;” all

of which are not true. (See https://www.reddit.com/r/ProMusicRights/,

https://www.youtube.com/channel/UCMUmK-UgcMpsH31LKGSTLGA/about, and

https://www.reddit.com/r/WeAreTheMusicMakers/comments/g1pry9/atention_jake_p_noch_pro_

music_rights_is_scam/)

       9.      The Defendant’s hostile behavior, cyber stalking, and defamatory remarks and

statements are not merely unethical, but also unlawful.

       10.     Goldman knew his posts and social media profiles would be viewed around the

country, and given the scope of its contents, should have anticipated that the effects of his

libelous statements might be felt in different fora, including in Florida where Mr. Noch and the

principal place of business for Pro Music Rights, Inc. are located.
Case 2:21-cv-00092-SPC-MRM Document 5 Filed 02/15/21 Page 4 of 12 PageID 29




       11.     Goldman’s motivation in posting these statements on social media, and creating

false accounts using the Plaintiffs names and trademark, is clearly to communicate false and

misleading messages about the Plaintiffs to a large audience, generate negative attention from the

general public towards the Plaintiffs, and increase his own popularity in the online community at

the expense of Plaintiffs.

       12.     Goldman has a personal vendetta against the Plaintiffs and has made it his mission

to damage their good reputation.

                                 JURISDICTION AND PARTIES

       13.     This is an action seeking damages in excess of $ 75,000, exclusive of costs, interest

and past or future legal fees.

       14.     The Parties to this action are:

       15.     Plaintiff Pro Music Rights, Inc. is a Delaware corporation with a principal place of

business in Naples, Florida and has been continuously registered as such with Florida’s Division

of Corporations since November 2020.

       16.     Plaintiff Jake P. Noch is a successful entrepreneur, who is a citizen of the State of

Florida, residing in Naples, Florida, and he is the Founder and Chief Executive Officer of Pro

Music Rights, Inc.

       17.     Defendant Miles Austin Goldman is an individual, who is a resident of the State of

Georgia, and is currently residing at 3060 Water Brook Dr. Conyers, Georgia 30094. He operates

numerous personal and fraudulent social media accounts, registered under aliases, and using the

personal and business names of both Plaintiffs, for the purpose of insulting, demeaning and

defaming the reputation, credibility, and character of the Plaintiffs.
Case 2:21-cv-00092-SPC-MRM Document 5 Filed 02/15/21 Page 5 of 12 PageID 30




                                               COUNT I
                                             (Defamation)

          18.   Plaintiffs repeat and reallege paragraphs 1-12 of the Complaint as if fully set forth

herein.

          19.   Plaintiffs, at least five (5) days before instituting this action, served notice in writing

on Defendant, Miles Austin Goldman, specifying the social media posts and false accounts bearing

the names of the Plaintiffs, and the statements therein which are alleged to be false and defamatory.

          20.   None of the defamatory statements alleged to be made by the Defendant have any

basis in fact whatsoever.

          21.   Defendant knew or have reason to know the statements were false and defamatory

at the time he made them.

          22.   Defendant published false and defamatory statements concerning Plaintiffs without

privilege to do so.

          23.   The false and defamatory statements were published without privilege to third

parties, on at least eight (8) websites and social media webpages. (See Exhibit B)

          24.   Defendant’s false and defamatory statements were made with the intention to harm

the Plaintiffs’ reputation in the music community and to harm them financially by their publication

to third parties.

          25.   Neither of the Plaintiffs are public figures, nor are they limited public figures for

purposes of a defamation analysis.

          26.   The defamatory statements were made negligently; without reasonable care as to

their truth or falsity; with knowledge of their falsity; and/or with reckless disregard for the truth.
Case 2:21-cv-00092-SPC-MRM Document 5 Filed 02/15/21 Page 6 of 12 PageID 31




        27.     Certain defamatory statements allege that Plaintiffs practice unethical and unlawful

business behavior and actively engage in frivolous and “illegal” litigation at the expense and to

the detriment of musical artists.

        28.     The statements are of the kind that they would tend to prejudice the Plaintiffs in the

eyes of a substantial and respectable members of the community.

        29.     The statements have caused, and will continue to cause, the Plaintiffs injury in their

personal, social, and business relations and endeavors.

        30.     Plaintiffs have suffered, and will continue to suffer, actual injury as a result of

injury to their reputations.

        31.     Mr. Noch has suffered, and will continue to suffer, actual injury as a result of the

injury to his personal reputation.

        32.     The defamatory statements tend to injure the Plaintiffs in their business trade as the

allegations call into question the legitimacy of the Plaintiffs’ business operations. Additionally,

the above statements subject Plaintiffs to distrust, scorn, ridicule, hatred, and contempt. As such,

the defamatory statements constitute defamation per se.

        33.     In addition, as a direct and proximate result of the defamatory statements made by

Defendants, Plaintiffs have suffered, and continue to suffer, substantial damages.

        34.     It is clear from the statements made by Defendant, discussed above, that he had

actual knowledge of the wrongfulness of their conduct and the high probability that injury or

damage to the Plaintiffs would result and that, despite that knowledge, Defendant pursued that

course of conduct, resulting in injury or damage. Accordingly, and in conformity with Fla. Stat. §

768.72, the Plaintiffs will seek leave of court to seek an award of punitive damages against the

Defendant. In the alternative, Plaintiffs will also seek leave of court to seek punitive damages
Case 2:21-cv-00092-SPC-MRM Document 5 Filed 02/15/21 Page 7 of 12 PageID 32




under Fla. Stat. §768.72 because the Defendant’s actions, as described above, were so reckless or

wanting in care that they constituted a conscious disregard or indifference to the rights of the

Plaintiffs.

                                           COUNT II
                       (Tortious Interference with a Business Relationship)

          35.    Plaintiffs repeat and reallege paragraphs 1-12 of the Complaint as if fully set forth

herein.

          36.    Plaintiffs have valid business relationships with hundreds of individuals and

numerous companies and corporations in the music industry.

          37.    Defendant has knowledge of such business relationships.

          38.    Defendant intentionally, unjustifiably and unlawfully interfered with, and induced

a breach or disruption of, such business relationships.

          39.    As a direct and proximate result of such interference, Plaintiffs have suffered, and

continue to suffer, substantial damages.

                                          COUNT III
                 (Tortious Interference with Prospective Economic Advantage)

          40.    Plaintiffs repeat and reallege paragraphs 1-12 of the Complaint as if fully set forth

herein.

          41.    Plaintiffs had business relationships with which it had an actual and identifiable

understanding or agreement which in all probability would have been completed if Defendants had

not interfered therewith.

          42.    Defendants had knowledge of such relationships.

          43.    Defendants intentionally, unjustifiably and unlawfully interfered with such

relationships.
Case 2:21-cv-00092-SPC-MRM Document 5 Filed 02/15/21 Page 8 of 12 PageID 33




          44.   As a direct and proximate result of such interference, Plaintiffs have suffered, and

continue to suffer, substantial damages.

                                          COUNT IV
                                 (Fraudulent Misrepresentation)

          45.   Plaintiffs repeat and reallege paragraphs 1-12 of the Complaint as if fully set forth

herein.

          46.   Defendant knowingly acted to deceive the public by falsely representing the

Plaintiffs’ business by creating false social media accounts using the names and the identity of the

Plaintiffs as if the statements and comments made about the Plaintiffs were their own.

          47.   In creating these social media accounts, Defendant knew or should have known that

the false accounts would deceive the public into believe the statements and comments he posted

on these accounts represented the business and opinions of the Plaintiffs as their own.

          48.   Defendant knew the statements and comments he posted, using the names and

identities of the Plaintiffs, were false, misleading, and defamatory in nature, which the Defendant

intended to use as a means of discouraging members of the public from doing business with the

Plaintiffs.

          49.   Plaintiff have been damaged by the fraudulent misrepresentations made by the

Defendant, who knew their statements to be false at the time they were made or should have

known.

          50.   Plaintiffs’ damages include damage to reputation, credibility, and business

relationships because of the fraudulent misrepresentations made by the Defendant.

          51.   Plaintiffs seeks compensation for the damages they have endured as a consequence

of these acts committed by the Defendant. Additionally, the Plaintiffs seek punitive damages for
Case 2:21-cv-00092-SPC-MRM Document 5 Filed 02/15/21 Page 9 of 12 PageID 34




the intentional nature of the tortious acts committed related with these fraudulent

misrepresentations.

                                         COUNT V
                   (Trademark Infringement of “Pro Music Rights, Inc.” Mark)

          52.     Plaintiffs repeat and reallege paragraphs 1-12 of the Complaint as if fully set forth

herein.

          53.     In 2018, PMR established their business in the State of Florida, with their principal

place of business in Naples, Collier County. Florida, while branding their website and

advertisements consistently with its logo and Word Mark. (See “Exhibit B”).

          54.     PMR has expended considerable resources marketing, advertising and promoting

its business under the Word Mark throughout the State of Florida and the world through its website

and internet presence.

          55.     Defendant’s unauthorized use of the Word Mark has caused and is likely to cause

confusion, mistake, or deception as to the course, sponsorship, or approval of PMR.

          56.     The Word Mark is distinctive and well known to the music industry and members

of the purchasing public. The public generally associates the Word Mark with PMR’s company

and reputation.

          57.     The Word Mark is in full force and effect.

          58.     Defendant has been and is currently using PMR’s name and Word Mark on

numerous websites and social media pages without the permissions from the Plaintiffs.

          59.     Defendant’s unauthorized reproductions, copying, imitation and use of the Word

Mark constitute trademark infringement and is likely to cause confusion and mistake in the minds

of the purchasing public as to the source of the products in violation of Fla. Stat.§ 495.131,
Case 2:21-cv-00092-SPC-MRM Document 5 Filed 02/15/21 Page 10 of 12 PageID 35




       60.     As a direct and proximate result of Defendant’s conduct, Plaintiffs have suffered,

and will continue to suffer, material and ongoing damages.

       61.     Plaintiffs have an incomplete remedy at law. Defendant’s conduct has caused, and,

if not enjoined, will continue to cause, irreparable harm and damage to the rights of PMR in its

trademarks, business, reputation and goodwill.

       62.     Defendant’s activities alleged herein constitute willful and intentional

infringements of the Word Mark in total disregard of PMR’s proprietary rights. Defendant knows

his use of the Word Mark has been, and continues to be, a violation of PMR's rights.

       63.     Defendant’s use of PMR’s Word Mark has constituted and constitutes

counterfeiting of the Word Mark.

       64.     Defendant’s use of PMR’s Word Mark has been and is willful.

       65.     By reason of the foregoing facts, PMR is entitled to injunctive and monetary relief

against the Defendant.

       66.     Wherefore Plaintiff, PMR, asks the Court to grant the following relief against

Defendant Advanced Roofing Systems, Inc.:

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, Prom Music Rights, Inc. and Jake Noch, pray for judgment

against Defendant Goldman:

       1.      For an award of general and special damages in an amount in excess of thirty

thousand dollars $600,000.00 in accordance with proof at trial together with interest thereon at the

maximum legal rate; and Plaintiffs reserve the right to seek leave of court to seek punitive damages

against Defendant in accordance with the facts and claims stated herein and established through

discovery;
Case 2:21-cv-00092-SPC-MRM Document 5 Filed 02/15/21 Page 11 of 12 PageID 36




       2.      A declaration that Defendant has engaged in trademark infringement, trademark

dilution, and unfair competition in violation of Fla. Stat. §§ 495.131, and 495.151;

       3.       A declaration that PMR is the sole and exclusive owner of the Word Mark;

       4.      (c) Pursuant to Fla. Stat. § 495.141, an order providing Defendant, and any other

persons in active concert or participation with Defendant, be forthwith preliminarily and

permanently enjoined from:

            a. Using, alone or in combination, the name Pro Music Rights, Inc., or any

               confusingly similar trademark, designation, description, or representation in the

               sale, distribution, marketing, advertising, or identification of Pro Music Rights,

               Inc.;

            b. Causing the likelihood of confusion of the distinctiveness of the Word Mark;

            c. Contacting current or potential customers in connection with Pro Music Rights,

               Inc., or any confusingly similar trademark, designation, or description; and

            d. Otherwise infringing the Word Mark or engaging in fake advertising in any manner

               whatsoever;

       5.      Ordering that Defendant be required to deliver up and destroy all social media

accounts, materials, or other mediums, bearing the infringing trademark or other designations;

       6.      Ordering that Defendant be directed to file with this Court and serve on Plaintiffs

within fifteen (15) days after the service of an injunction, a report, in writing under oath, setting

forth in detail the manner and form in which it has complied with the injunction;

       7.      Awarding Plaintiffs damages, including compensatory damages and exemplary

damages;

       8.      Fort costs of suit incurred herein;
Case 2:21-cv-00092-SPC-MRM Document 5 Filed 02/15/21 Page 12 of 12 PageID 37




      9.     Injunctive relief removing the defamatory statement; and

      10.    For such other and further relief as this court may deem just and proper.

                                DEMAND FOR JURY TRIAL

      Plaintiffs hereby demand a trial by jury on all issues so triable.

                                             PLAINTIFFS
                                             Pro Music Rights, INC.,
                                             and JAKE NOCH

                                           By: /s/ Jimmie D. Bailey III
                                               Jimmie D. Bailey III, Esq.
                                               Florida Bar No.: 1017733
                                               Colosseum Counsel, PLLC
                                               3811 Airport Pulling Road N.
                                               Naples, Florida 34105
                                               (850) 826-0917
                                               jimmie@fightforme.com

                                                 ATTORNEYS FOR THE PLAINTIFFS
